TüRley, J.
delivered the opinion of the court.
Moore, Branden and Woollard sued out an execution from the chancery court of Maury, against Maxwell, upon which Pillow was summoned as garnishee. Pillow answers, that he was not at the time of the service of the garnishment, nor is now in any thing indebted to Maxwell, and tliat he has no ef*449fects belonging to him in his hands except a promissory note for the sum of $402 50, executed by N. Vaught, payable at four months and endorsed by W. J. Dale andT.A. Alderson, which was not their due. Upon this answer the garnishee was discharged, and thereupon a writ of error is prosecuted to this court, and why, it is hard to tell. The garnishee is not hable; he owes no debts, and has no effects of Maxwell in his hands. The note is not effects; it is an evidence of debt and no more, and it was not due at the time of the service of the garnishment, so that even the payor'and endorsers were not subject to garnishment; but unquestionably the possession of a note by one belonging to another, does not authorize a judgment against him as garnishee, nor proceeding of any kind against the note, for it is not the subject of execution. In such case, upon the answer of the garnishee admitting the possession of the note, the party seeking to reach it, must summon the payor and charge him upon’ his answer admitting his indebtedness.
Judgment affirmed.